DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to predicting a campaign impact including the steps of transmitting message, receiving data, generating data, acquiring data, adding data, generating linear model, predicting impact and reallocating resources. 
Under Step 1, Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 


The limitation of transmitting, receiving, generating, acquiring, adding, predicting, covers and reallocating covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (see Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis). 

Under Step 2A, prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing server to perform transmitting, receiving, generating, acquiring, predicting and reallocating steps. The claims as a whole merely describe how to generally apply the concept of predicting campaign impact by performing an experiment 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0004). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
Dependent claims 2-10 and 12-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claims 1, 11 and 20, as amended, recite:
transmitting, by a computing server in relation to a first campaign, a first electronic message to first remote computing devices associated with a first treatment set of message recipients using a data communication network;
transmitting, by the computing server in relation to a second campaign, a second electronic message to second remote computing devices associated with a second treatment set of message recipients;
receiving one or more inputs, the one or more inputs comprising first data indicating interactions of the first treatment set of message recipients with the first electronic message and second data indicating interactions of the second treatment set of message recipients with the second electronic mail message:
generating, by the computing server, attribution data using customer information and a difference between the first data and the second data versus a control set;
generating, by the computing server, linear model having one or more inputs from each of the real time campaign data, the audience data, and the attribution data as independent input variables in the linear model; and predicting in real time across the first and second campaign, by the computing server, a campaign impact using the linear model.
predicting across the first and second campaign versus the control set, by the computing server, a campaign impact using the linear model.

The specification teaches… in order to measure campaign impact, an experiment may be performed in which the only difference between two groups of record sets is that one receives an advertisement (treatment group) and one does not (control group), … after a campaign is executed, the treatment group and the control group are compared to the new customer file …
Further the specification also discloses, if a multiple campaigns are launched simultaneously for a specific advertiser, certain embodiment may allow for measuring relative performance of the multiple campaigns and shifting media spending … for example a determination may be 
The specification also discloses as follows:
[0078] Attribution data 709 may include measurements of the impact of an advertising campaign. Attribution may be a methodology behind measuring the impact of advertising campaigns. Attribution may be a process to identify a set of user actions ("events") that contribute in some manner to a desired outcome, and then assigning a value to each of these events. In certain embodiments, attribution may determine a total impact of email campaigns not only based on activity online, but also whether the advertisement contributes to offline activity, such as when the email recipient makes a purchase in a brick and mortar store. 
[0079] In order to measure campaign impact, an experiment may be performed in which the only difference between two groups of record sets is that one receives an advertisement (treatment group) and one does not (control group). These groups are created based on a stratified sampling process, which ensures that the attributes or characteristics of each group are proportional to each other. After a campaign is executed, the treatment group and the control group are compared to the new customer file provided by the advertiser. There may be specific criteria to determine a "match". These criteria may include, but are not limited to, a time range (i.e., purchased within 30 days of receiving the advertisement) and a key utilized (i.e., email, or name and postal address). 
[0080] With this match information, the new customer rate for both the treatment group and the control group are compared. The difference between the treatment group and the control group customer rates may be the incremental new customer rate of a campaign. The product of the treatment population and the incremental customer rate may be the incremental customers the campaign generated. Using this information, in addition to the cost of the advertising, may provide a true return on investment of the media spend. 
[0081] In certain embodiments, the above process may be executed in real time and/or in close to real time. 
[0082] Certain embodiments may allow for continuously matching the treatment and control files to an advertiser's customer file, and computing the incremental customer rate and the cost per new customer on a continuous and/or near continuous basis across campaigns. If multiple campaigns are launched simultaneously for a specific advertiser, certain embodiments may allow for measuring relative performance of the multiple campaigns and shifting media spending to a better performing campaign. Additionally, certain embodiments may use this modeling information to predict a final return on investment target for a particular campaign. 

[0083] Attribution data 709 may be based on stratified micro-sampling. Micro-sampling may consider both control groups and treated groups. Control groups may be groups of email recipients that do not receive an advertisement. Treated groups may be groups of email recipients that do receive an advertisement. Attribution data 709 may allow measurement in real or near real time of an incremental lift of a campaign. Incremental lift may be a measured impact For example, a determination may be made as to whether a response to an advertisement by a treated group is greater than the response by a control group, which is not treated. A precise significance test may be performed in real time. Significance tests are well-known for determination of whether a value is considered "significant" (i.e., is not simply due to chance). The probability that a variable would assume a value greater than or equal to the observed value strictly by chance may also be determined by a significance test. 
 
 [0096] A general linear model 711 may determine differences in performance between a treated and control group in a marketing campaign based on the input variables. Certain embodiments may use real-time campaign data, audience data and attribution data as independent variables in a general linear model. In certain embodiments, the model may use these variables and weight them against each other to determine their effect on a dependent variable (i.e., a projected cost per new customer rate for the entire campaign). This output may be advertiser specific, but may be focused on return on investment for the marketing initiative in question. The outputs can be on a campaign or creative level, allowing optimization of advertising spend and business decisions. 

Even though in paragraph 83, it is indicated that the control groups may be groups of email recipients that do not receive an advertisement and the treated groups may be groups of email recipients that do receive an advertisement, however one treatment group and one control group are used to determine the incremental for generating the attribution data and for determining difference performance between a treated and a control group (see par. [0096]).
The specification discloses measuring campaign impact, using an experiment in which the only difference between the two groups is that one receives an advertisement (treatment group) and one does not (control group). 
 As indicated above, Examiner could not find a support for transmitting a first advertisement message (associated to a first campaign) to a first treatment set (group) and a second advertisement message (associated with a second campaign) to a second a treatment set (group); receiving interaction data of the first treatment set and a second interaction data from a second treatment set and predicting campaign impact across the first and second campaign.

The claim also recites, predicting across the first and second campaign versus the control set, by the computing server, a campaign impact using the linear model, wherein the predicting is in real-time; and reallocation of resources according to the predicting in real time. 
[0004] Measuring the effectiveness of advertising campaigns provides feedback that can be used to determine whether the advertising campaign has been effective. The current industry technology uses stratified sample groups of campaign prospects separated into a treated and control group to measure effectiveness of a campaign incrementally. These determinations are made on a monthly basis. Existing technology does not optimize campaign return on investment because it does not utilize real-time data to adjust for optimization. In addition, current industry technology targets based on cookies or sites and not based on email address. 
[0057] Server/computing device 502 may represent, for example, any one or more of a server, a general-purpose computing device such as a server, a personal computer (PC), a laptop, a smart phone, a tablet, and/or so on. Networks 504 represent, for example, any combination of the Internet, local area network(s) such as an intranet, wide area network(s), cellular networks. WIFI networks, and/or so on. Such networking environments are commonplace in offices, enterprise-wide computer networks, etc. Client computing devices 506, which may include at least one processor, represent a set of arbitrary computing devices executing application(s) that respectively send data inputs to server/computing device 502 and/or receive data outputs from server/computing device 502. Such computing devices include, for example, one or more of desktop computers, laptops, mobile computing devices (e.g., tablets, smart phones, human-wearable device), server computers, and/or so on. In this implementation, the input data comprises, for example, real-time campaign data, audience profile, attribution data, and/or so on, for processing with server/computing device 502. In one implementation, the data outputs include, for example, emails, templates, forms, and/or so on. Embodiments of the present disclosure may also be used for collaborative projects with multiple users logging in and performing various operations on a data project from various locations. Embodiments of the present disclosure may be web-based, smart phone-based and/or tablet-based or human-wearable-device-based. 
[0061] A system 701 may include one or more input sources that provide one or more items of data. Data may be accessed from and/or provided by one or more sources. In certain embodiments, the input sources may include, but are not limited to, real-time campaign data 705, audience profiles 707, and/or attribution data 709. Items of data may be stored locally or remotely. Items of data may be stored in one or multiple databases. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claims recite:
receiving one or more inputs, the one or more inputs comprising first data indicating interactions of the first treatment set of message recipients with the first electronic message^ and second data indicating interactions of the second treatment set of message recipients with the second electronic mail message, and a control set;
 generating, by the computing server, attribution data using customer information and a difference between the first data and the second data versus a control set;
predicting across the first and second campaign versus the control set, by the computing server, a campaign impact using the linear model.
It is unclear if the step of receiving input data includes input data from a control set (group) in addition to receiving interaction data from the first set to an advertisement and an interaction data from the second set to a second advertisement. According to the specification the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnabl et al. (US 9,875,484 B1) and further in view of Lindsay et al. (US 2010/0306043 A1).
Claims 1, 11 and 20:
Schnabl teaches transmitting, by a computing server, a first electronic message to first remote computing devices associated with a first control set of message recipients using a data communication network; transmitting, by the computing server, a second electronic message to second remote computing devices associated with a second treatment set of message recipients (controlled experiment using a control group that does not present content from the campaign as compared to others where content is presented) (see col. 1 line 33 to col. 2 line 39);
receiving one or more inputs, the one or more inputs comprising first data indicating interactions of the first control set of message recipients with the first electronic message and second data indicating interactions of the second treatment set of message recipients with the second electronic mail message (receiving attributes for determining effectiveness of the campaign) (see col. 3 lines 6-34, col. 4 lines 15-43); 
data of the attribution models collected for making future decisions)(see col. 5 line 56 to col. 6 line 6); 
acquiring, by the computing server, real time campaign data, audience data, and attribution data from one or more databases, and adding the campaign-related attribution data to the attribution data (baseline data 124 and test data 126) (see col. 5 line 8 to col. 6 line 16);
generating, by the computing server, a general linear model having one or more inputs from each of the real time campaign data, the audience data, and the attribution data as independent input variables in the general model (attribution models using the campaign data store 230, with data indicating user interactions) ; and 
predicting, across a campaign by the computing server, a campaign impact using the linear model (the campaign experiment design engine aids in design of a campaign experiment … to analyze the data gathered during the campaign experiment (the length of test period , an overall length, …) (see col. 9 line 10-40); and 1 line 33 to col. 2 line 17, col. 5 line 8 to col. 6 line 16, col. 8 line5 to col. 9 line 67);
reallocating resources according to the prediction (attribution models for suggesting real-time adjustments to an ongoing campaign)(see col. 2 lines 28-35,  col. 5 lines 20-45).
Schnabl failed to teach transmitting a first electronic message (advertisement) to one treatment set (group) and a second electronic message (advertisement) to a second treatment set (group). Lindsay teaches providing two sets of members, the sample set that is presented with advertisements from a campaign and a control set that advertisements are withheld. Further Lindsay discloses establishing one or more additional sets of members and presented with some variation of the standard advertising campaign and evaluating to measure the effectiveness of the 
Claims 2-4, 12-14:
Schnabl teaches wherein the one or more inputs are selected from a group consisting of: real-time campaign data, audience profiles, attribution data, and combinations thereof; wherein the real-time campaign data is selected from a group consisting of: opens, clicks, landing page actions, complaints, unsubscribes, metrics rates, rate of change of metric rates, datetime, and combinations thereof; wherein the audience profiles are selected from a group consisting of: demographics, geographic, online sales, offline sales, psychographic, purchase intent data, and combinations thereof (cee col. 2 line 65 to col. 3 line 33, col. 5 line 1 to col. 6 line 41).
Claims 5, 15:
Schnabl wherein the attribution data is selected from a group consisting of: advertiser customer data, treated prospects records, control prospects records, incremental customers, incremental customer rate, and combinations thereof (see col. 9 lines 10-59).
Claims 6, 16:
Schnabl teaches wherein the one or more inputs are provided in real time (see 4 line 1-43).
Claims 7, 8, 17 and 18:
    Schnabl teaches wherein the general lineal model weights the one or more inputs; wherein the general linear model processes the one or more inputs by weighting the one or more 
Claims 9 and 19:
    Schnabl teaches wherein the general linear model determines influential factors (see col. 6 lines 8-41)
Claim 10:
Schnabl teaches wherein the predicted online and offline campaign impact is determined on a periodic basis (see col. 5 lines 8-67 dol. 9 line 41 to col. 10 line 37).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered and have been addressed above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688